        Case 7:18-cv-00197-WLS Document 19 Filed 10/04/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

CASSANDRA HOLMES,                                *

                     Plaintiff,                  *
v.                                                   Case No. 7:18-CV-197(WLS)
                                                 *
WELLS FARGO BANK NA,
                                                 *
                  Defendant.
___________________________________              *


                                        JUDGMENT

      Pursuant to this Court’s Order dated October 4, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 4th day of October, 2019.

                                           David W. Bunt, Clerk


                                           s/ S. B. DeCesare, Deputy Clerk
